Citation Nr: 1445189	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 2009 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 25, 2009 for the assignment of a total disability rating based on unemployability due to service-connected disability (TDIU).

3.  Entitlement to a disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION


The Veteran had active duty service from February 1969 to December 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO in St. Paul, Minnesota.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The principal basis for the denial of an effective date for TDIU earlier than October 25, 2009 is that, prior to that date, the combined schedular rating is only 30 percent.  The only service-connected disability is PTSD, which is rated at 30 percent effective October 22, 2008, and 70 percent, effective October 25, 2009.  Thus, the only schedular option for assigning an earlier effective date for TDIU is to assign an earlier effective date for assignment of the 70 percent rating for PTSD.  The Veteran's representative has argued that this should be accomplished by revision of the July 2010 rating decision which assigned the 70 percent rating for PTSD on the basis of clear and unmistakable error (see June 13, 2014 Appellant's Brief).  

The Board finds that a collateral attack on the July 2010 rating decision is not appropriate here because that decision is not final regarding the rating for PTSD or the effective date for that rating.  The Veteran filed a notice of disagreement within one year of the July 2010 rating decision which assigned the 70 percent rating.  That decision was mailed to the Veteran on August 9, 2010.  While the notice of disagreement, received on August 2, 2011, specifically referred to the September 9, 2010 rating decision which assigned the TDIU, the Veteran also enclosed a copy of a VA psychiatric examination, which he asserted establishes total occupational and social impairment due to PTSD as of the date of that examination-January 19, 2009.  

The Board finds that this may reasonably be interpreted as an expression of disagreement with the effective date for the 70 percent rating for PTSD, as well as with the 70 percent rating itself.  While it does not specifically identify the July 2010 rating decision, it adequately describes the determination rendered therein, and it is a timely notice of disagreement with that determination, as it was received within one year of the August 9, 2010 mailing.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2013); Manlincon v. West, 12 Vet. App. 238 (1999).

The Board acknowledges that, in September 2010, the Veteran withdrew a notice of disagreement filed in August 2009 regarding the initial 30 percent rating assigned in the January 2009 rating decision which granted service connection for PTSD.  His withdrawal does not pertain to the notice of disagreement filed in August 2011.  

The separate issue of entitlement to an effective date earlier than October 25, 2009 for the assignment of TDIU is inextricably intertwined and adjudication of that issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to an effective date earlier than October 25, 2009 for the assignment of a 70 percent disability rating for PTSD, and entitlement to a disability rating in excess of 70 percent for PTSD, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2013).  

The case must then be returned to the Board for appellate review of the perfected issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


